Name: Regulation (EEC) No 1487/73 of the Commission of 30 May 1973 on the classification of goods under heading No 87.06 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: land transport;  organisation of transport;  tariff policy
 Date Published: nan

 Avis juridique important|31973R1487Regulation (EEC) No 1487/73 of the Commission of 30 May 1973 on the classification of goods under heading No 87.06 of the Common Customs Tariff Official Journal L 149 , 06/06/1973 P. 0015 - 0015 Finnish special edition: Chapter 2 Volume 2 P. 0006 Greek special edition: Chapter 02 Volume 1 P. 0202 Swedish special edition: Chapter 2 Volume 2 P. 0006 Spanish special edition: Chapter 02 Volume 2 P. 0026 Portuguese special edition Chapter 02 Volume 2 P. 0026 REGULATION (EEC) No 1487/73 OF THE COMMISSION of 30 May 1973 on the classification of goods under heading No 87.06 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 97/69 (1) of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff, and in particular to Article 3 thereof; Whereas it is necessary, for the uniform application of the Common Customs Tariff, to make provision for the classification of transmission shafts, universal joints and spiders therefor, devised to provide even transmission of motive torque in motor vehicles of heading No 87.01, 87.02 or 87.03; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2) of 28 June 1968, as last amended by Council Regulation (EEC) No 1354/73 (3) of 15 May 1973, covers: - in Section XVI, Chapter 84 and in particular in heading No 84.63, "transmission shafts, cranks, bearing housings, plain-shaft bearings, gears and gearing (including friction gears and gear-boxes and other variable speed gears), flywheels, pulleys and pulley blocks, clutches and shaft couplings", - in Section XVII, Chapter 87 and in particular in heading No 87.06, "parts and accessories of the motor vehicles falling within heading No 87.01, 87.02 or 87.03"; Whereas the transmission shafts, universal joints and spiders therefor mentioned above have characteristics enabling them to withstand the stresses resulting from the high speed of rotation which is a feature of motor vehicles; Whereas the aforementioned articles do not constitute parts of engines and motors for the purposes of Note 2 (e) to Section XVII and whereas, consequently, heading No 84.63 cannot be considered for their tariff classification; Whereas Note 1 (k) to Section XVI excludes from that Section goods falling within Section XVII ; the aforementioned transmission shafts, universal joints and spiders therefor constitute parts of the motor vehicles falling within heading No 87.01, 87.02 or 87.03, referred to in heading No 87.06 ; the last-mentioned heading must therefore be taken for the classification of the aforementioned articles by application of General Rule 1 for the interpretation of the nomenclature of the Common Customs Tariff; Whereas the provisions provided for in this Regulation are in accordance with the Opinion of the Committee on Nomenclature of the Common Customs Tariff; HAS ADOPTED THIS REGULATION: Article 1 Transmission shafts, universal joints and spiders therefor, devised to provide even transmission of motive torque in motor vehicles of heading No 87.01, 87.02 or 87.03, are classified in heading No 87.06 of the Common Customs Tariff: "Parts and accessories of the motor vehicles falling within heading No 87.01, 87.02 or 87.03." Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 14, 21.1.1969, p. 1. (2)OJ No L 172, 22.7.1968, p. 1. (3)OJ No L 141, 28.5.1973, p. 23.